Citation Nr: 1217339	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  05-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a service-connected lower back disorder, currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for service-connected allergic rhinitis, which had been rated as 10 percent disabling between October 3, 2007 and May 18, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.                     

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision from the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2008, the Veteran testified regarding these issues during a video conference hearing before the undersigned Veterans Law Judge.  

The Board remanded this matter for additional development in January 2009 and March 2011.  

The evidence of record raises an issue regarding the entitlement to a total disability rating based on individual unemployability (TDIU).  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record dated prior to October 21, 2004 indicates that the Veteran's lower back disorder caused moderate impairment without incapacitating episodes or forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

2.  From October 21, 2004, the evidence of record has indicated that the Veteran's lower back disorder has caused severe intervertebral disc syndrome.    

3.  The evidence of record indicates that, prior to October 3, 2007, the Veteran's allergic rhinitis and sinusitis were asymptomatic.  
 
4.  Between October 3, 2007 and March 18, 2011, the Veteran did not have nasal polyps related to his allergic rhinitis, and did not experience incapacitating episodes, or frequent purulent discharge or crusting.    

5.  Since March 18, 2011, the Veteran's allergic rhinitis has not caused greater than fifty percent obstruction of nasal passages on both sides or complete obstruction on one side.

6.  Since March 18, 2011, the Veteran's sinusitis has caused occasional headaches, pain, and purulent discharge.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent, for the Veteran's service-connected low back disorder, had not been met prior to October 21, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001), 5237, 5242, 5243 (2011).  

2.  From October 21, 2004, the schedular criteria for a 40 percent rating, for the Veteran's service-connected low back disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001), 5237, 5242, 5243 (2011).  

3.  Prior to October 3, 2007, the criteria for a compensable disability rating for allergic rhinitis/sinusitis had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2011). 

4.  Between October 3, 2007 and March 18, 2011, the criteria for a rating in excess of 10 percent, for allergic rhinitis/sinusitis, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2011). 

5.  Since March 18, 2011, the criteria for a 10 percent disability rating for the Veteran's respiratory disorders (allergic rhinitis and sinusitis) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6522 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of several letters sent to the Veteran between March 2002 and February 2009.  These letters fully addressed all requisite notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims for increased rating.  The letters detailed the Veteran's and VA's respective duties for obtaining evidence.  And, though full notification was not provided to the Veteran prior to the February 2003 rating decision on appeal, the Veteran's claims were readjudicated following full notification in Supplemental Statements of the Case (SSOC) dated in August 2010 and July 2011.  See Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, the Veteran has not raised allegations of prejudice resulting from error on the part of VA with regard to VCAA notification requirements.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claims.  The claims file contains volumes of relevant private and VA medical records pertaining to the Veteran's claims, dated between January 2001 and June 2011.  Moreover, during the pendency of the appeals, the Veteran has undergone several adequate VA compensation medical examinations into his claims (the earliest dated in March 2002, and the most recent dated in May 2011).  The Board notes the Veteran's August 2011 complaints regarding the adequacy of the examinations.  He asserts that his May 2011 VA examinations did not sufficiently address his disorders.  However, the Board finds his argument to be without merit.  The claims file before the Board is massive, filled with detailed reports of treatment and examination the Veteran has undergone over a 10 year period for his lower back and rhinitis disorders.  As will be discussed further below, this evidence suffices for the Board's duty to determine - based on relevant diagnostic code criteria - the proper ratings to be assigned here.   

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claims for Increased Rating

In January 1973, VA granted service connection for the Veteran's lower back disorder.  That disorder has been rated as 20 percent disabling since June 1986.  

In June 1973, VA granted service connection for allergic rhinitis.  That disorder was rated as noncompensable until October 3, 2007, when a 10 percent rating was assigned.  Since May 18, 2011, the Veteran's allergic rhinitis has again been rated as noncompensable.    

The claims for increased rating on appeal were filed by the Veteran in January 25, 2002.  In this decision, the Board will consider whether higher ratings have been warranted since January 25, 2001 (one year prior to the date of the Veteran's claims for increase) at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned a separate diagnostic code (DC).  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

The Board will address the Veteran's claims separately below.

	Lower Back

As noted, the Veteran has been rated as 20 percent disabled for his lower back disorder during the period of appeal commencing on January 25, 2001.  During this period, the rating criteria for evaluating spinal injuries were amended, and became effective September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

Where a regulation changes after the claim has been filed and before the administrative process has been concluded, the version most favorable to the Veteran applies unless otherwise provided by the Secretary of Veterans Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the Board will consider both sets of criteria in evaluating the Veteran's claim for increased rating.      

Under the old and new criteria, ratings of 10, 20, 30, 40, 50, 60 and 100 percent are authorized for such disorders as vertebra fracture and residuals, ankylosis, limitation of motion, lumbosacral strain, and intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2001); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Diagnostic Codes 5235-5243 (2011).  

There is no evidence of record of vertebra fracture and ankylosis - these disorders are not indicated in the voluminous private and VA treatment records, or in the VA compensation examination reports of record.  The record does indicate, however, that the Veteran has limitation of motion, back strain, degenerative changes, and intervertebral disc syndrome.  The Board finds each of these disorders relevant in this analysis.  

Although the Veteran was originally service connected for a back strain only, the preponderance of the evidence of record indicates that his other diagnosed lower back disorders (degenerative disc disease, degenerative joint disease, intervertebral disc syndrome) relate to the back strain.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition).  In determining this, the Board considered the findings in May 2010 and May 2011 VA compensation examination reports which indicate that the Veteran's degenerative disorders, and consequent neurological symptoms, are related to the back strain.  The Board also notes statements by the Veteran's treating physician, who indicated in a March 2009 letter of record that the Veteran's lower back disorders were one in the same.  The cumulative weight of this evidence preponderate against the evidence of record indicating that the other lower back disorders do not relate to the service-connected back strain (see e.g., August 2007 VA examiner who stated that the degenerative changes in the lower back are unrelated to the service-connected strain).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

As the Veteran has already been rated as 20 percent disabled for his lower back disorder, the Board will address whether a rating in excess of 20 percent (i.e., 40 or 60 percent) has been warranted since January 25, 2001 for his limitation of motion, back strain, degenerative changes, and intervertebral disc syndrome.  

Under the older regulations: a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292; a 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295; a 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief, while a 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Under the newer version of the regulations, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less.  A 40 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  And a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In assessing the Veteran's range of motion, the Board notes that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§  4.14, 4.45.  The intent of the rating schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes one additional revision that occurred during the period of appeal.  Effective September 23, 2002, the rating criteria for evaluation of intervertebral disc syndrome were amended to evaluate the disorder by combining under 38 C.F.R. § 4.25 separate evaluations for chronic orthopedic and neurological manifestations.  

In this decision, the Board will address whether the older or newer rating criteria would justify a rating in excess of 20 percent at any time since January 25, 2001.  The evidence of record dated since then consists of private and VA treatment records dated since 2001, five VA compensation examination reports dated in March 2002, April 2006, August 2007, May 2010, and May 2011, and the lay statements from the Veteran.    

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this matter, based on the evidence of record and the older and newer rating criteria, the Board finds a rating in excess of 20 percent unwarranted prior to October 21, 2004.  Prior to that date, the evidence did not approximate the criteria for the next-highest rating - 40 percent.  The evidence did not indicate severe limitation of motion, severe lumbosacral strain, severe intervertebral disc syndrome with recurring attacks with intermittent relief, forward flexion of the thoracolumbar spine limited to 30 degrees or less, or incapacitating episodes.  38 C.F.R. § 4.71a (2001), (2011).  VA treatment records dated during this time period reflect the Veteran's complaints of back pain.  But these records do not indicate symptoms of radiculopathy, limitation of motion, or spasm.  Indeed, a February 2002 record specifically noted moderate pain and no radicular symptoms.  The March 2002 VA report noted forward flexion of 50 degrees.  And though the Veteran complained in January 2004 of spasm and increased "stabbing" pain, a treatment record of that date indicated no radicular symptoms, "good" range of motion, full strength, and no tenderness.   

In October 2004, however, the evidence began indicating a worsening of the Veteran's intervertebral disc syndrome.  In a treatment record dated on October 21, 2004 the Veteran's sciatica was noted.  The record indicates that the Veteran's discomfort was "really painful" and felt similar to "bone on bone" contact.  Treatment records dated from then through 2005 indicate "burning," "shooting," "throbbing," "stabbing," and "cramping" pain into the buttocks and thighs, numbness in the thighs and ankles, limitation of motion, and lower back cramping and spasms as a result of prolonged sitting.  Subsequent records show that the Veteran began receiving regularly scheduled pain "intervention" involving the use of epidural injections into the lower spine area and morphine use to numb his increasingly worsening pain symptoms.  

In an April 2006 VA examination report, the Veteran's range of motion testing indicated 45 degrees flexion, and stated that the Veteran had mild to moderate pain during testing.  But the examiner also noted spasm and tenderness during testing.  The examiner noted the Veteran's complaints of "constant" low back pain with "weakness and stiffness."  The examiner noted radiation into the Veteran's right leg.  The examiner noted the Veteran's use of a cane and spine brace.  And the examiner noted the Veteran's history of bulging discs.       

A May 2007 MRI study indicated a "probable synovial cyst" at L4-5, lateral disc protrusion at L2-3, and borderline central lumbar stenosis at L3-4 and L4-5.  

The August 2007 VA examiner noted the Veteran's complaints of severe pain, and found "limited and painful motion" with forward flexion limited to 15 degrees.  The examiner noted the Veteran's "very slow repetitive motion" and "acutely painful low back injury."  A January 2008 orthopedic examination report conducted pursuant to a claim with the Social Security Administration (SSA) describes the Veteran's prognosis as poor based partly on the lumbar radiculopathy arising from a synovial cyst in his spinal canal.  

A January 2009 VA treatment record noted the Veteran's synovial cyst, stenosis, bulging discs at several levels, and the herniated discs at L2-3.  This record, in addition to many dated in 2008 and 2009, indicated an increase in morphine usage due to the "severe" pain.   

The May 2010 VA report noted the Veteran's complaints of severe chronic pain with burning, numbness, tingling, weakness, and fatigue.  The examiner noted tenderness and spasm, and mild to moderate sensory loss in both extremities with decreased motor function in both extremities.  The examiner noted the Veteran's difficulty with prolonged sitting, standing, or walking.      
  
Finally, the claims file contains two letters from the Veteran's treating VA physician.  In March and November 2011 letters, the physician indicated personal treatment of the Veteran since 2003.  The physician characterized the Veteran's lower back disorder as "severe" spondylosis and disc disease with sciatica.  He noted "ongoing opiates for pain relief."  He also noted the "multiple epidural injections, acupuncture, physical therapy, TENs units, aquatic therapy" the Veteran used for pain treatment over a several year period.  The examiner noted "constant chronic pain, limiting his ability to function." 

In sum, the evidence of record dated since October 21, 2004 supports the Veteran's claim for increased rating.  The medical and lay evidence of record indicates a significant deterioration of the Veteran's condition, particularly resulting from pain associated with radiculopathy.  Since October 21, 2004, the Veteran has been consistent in characterizing his pain and limitation as severe.  His statements are of probative value because the pain and limitation associated with his lower back disorders are observable symptoms about which he can offer evidence.  See Barr, supra.  And the balance of the medical evidence has supported his assertions to experiencing severe symptoms.  In general, the evidence indicates that the Veteran has relied on substantial pain medication relief to function with his symptoms.  As such, the older criteria, noted under DC 5293, should be relied on here to assign a 40 percent rating effective October 21, 2004.  The evidence indicates severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a (2001), (2011).  

The only other available schedular rating in excess of 40 percent - i.e., 60 percent - has been unwarranted since October 21, 2004, however (the 100 percent rating under the relevant DCs is reserved for cases involving ankylosis and vertebral fractures).  A 60 percent rating has not been warranted under either the older or the newer criteria.  

With regard to the older criteria, a 60 percent rating is warranted for pronounced intervertebral syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  The evidence of record does not approximate these criteria because the record indicates that the Veteran's neurological symptoms are mainly sensory.  Indeed, the evidence of record indicates slight neurological impairment.  A June 2005 Electromyography (EMG) was negative.  April 2006 and August 2007 VA examination reports found the Veteran normal on sensory and motor examination.  A March 2007 VA treatment record indicated normal muscle strength and reflexes, as did a May 2007 neurology treatment note.  The August 2007 VA examiner found a normal gait, the ability to walk on toes and heels, and found no tenderness or spasm on examination.  VA treatment records dated in April 2009 indicate that an orthopedic assessment found the Veteran's gait, sensation, muscle strength, and reflexes within normal limits.  

Furthermore, the May 2010 VA examiner noted no evidence of unusual shoe pattern indicating the type of pronounced symptoms that would alter the Veteran's gait.  This examiner noted 50 degrees flexion without pain until 40 degrees.  The examiner indicated that the Veteran denied flare ups, moreover.  A July 2010 VA treatment record noted forward lumbar flexion of 40 degrees.  This record noted normal sensory, muscle, and reflex exams, and stated that December 2009 MRI indicated "age-appropriate degenerative changes."  Furthermore, the May 2011 VA examiner found forward flexion to 60 degrees with pain at 60 degrees.  The examiner indicated that the range of motion testing did not additionally limit the Veteran.  The examiner noted no complaints of tenderness or pain on palpation of the spine, and the examiner noted no muscle atrophy, swelling, redness, or inflammation of the spine area.  Also, the examiner noted no decrease in sensation on the lower extremities, and indicated a "mild" herniation at L4-5.  

With regard to the newer criteria, the evidence of record affirmatively demonstrates that the Veteran does not experience incapacitating episodes of any duration.  In fact, the May and November 2011 VA reports indicate that the Veteran specifically stated that he did not experience incapacitating episodes.  As such, a rating of 60 percent would be unwarranted under the newer criteria as well.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether a rating over 40 percent under the new criteria would be warranted by combining chronic orthopedic and neurological manifestations.  38 C.F.R. § 4.25 (based on the September 23, 2002 revision to the code).  

Turning first to the neurological manifestations, the Board notes that, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, which is at issue in this matter.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  

As detailed above, the medical evidence dated from October 2004 reflects the Veteran's complaints of chronic neurological symptoms into his lower extremities.  However, the symptoms are primarily sensory in nature and compatible with an incomplete paralysis of the sciatic nerve that is no more than mild in degree.  There is no evidence of record of muscle atrophy, of trophic changes, of ankle drop, of foot dangling, or of knee weakening due to the radiculopathy (the Veteran has been service connected for bilateral knee disability related to degenerative changes).  The medical evidence indicates normal muscle strength, normal reflexes, and normal sensory responses, with the exception of the most recent medical evidence that indicates mild sensory impairment.  Indeed, the record lacks evidence of any organic changes resulting from the lower spinal disorder.  As such, the Board finds that the Veteran's neurological manifestations would warrant no more than 10 percent ratings under DC 8520, which provides a 10 percent rating for mild incomplete paralysis.  

Turning next to the orthopedic manifestations, the Board notes that - in determining whether a combined rating of orthopedic and neurological manifestations would exceed the already assigned 40 percent evaluation for intervertebral disc syndrome - a 40 percent rating for orthopedic manifestations would be necessary given that only 10 percent ratings would have been warranted under DC 8520.  But the Board finds that the evidence of record would not support a finding that a 40 percent rating would be warranted solely for the orthopedic manifestations.  Under the newer rating criteria, a 40 percent is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less.

The evidence of record on or after the effective date of the new criteria in September 2002 does not support a 40 percent rating.  Although the August 2007 VA examiner indicated forward flexion limited to 15 degrees, the preponderance of the evidence indicates significant motion free of musculoskeletal impairment such as limitation of motion, spasm, or atrophy.  April 2006 examination found 45 degrees flexion, and stated that the Veteran had mild to moderate pain during testing.  March 2007 examination indicated normal muscle strength and reflexes.  The August 2007 VA examiner found a normal gait, the ability to walk on toes and heels, and found no tenderness or spasm on examination.  VA treatment records dated in April 2009 indicate that an orthopedic assessment found the Veteran's gait, sensation, muscle strength, and reflexes within normal limits.  The May 2010 VA examiner noted no evidence of unusual shoe pattern indicating the type of pronounced symptoms that would alter the Veteran's gait.  This examiner noted 50 degrees flexion without pain until 40 degrees.  The examiner indicated that the Veteran denied flare ups, moreover.  A July 2010 VA treatment record noted forward lumbar flexion of 40 degrees.  This record noted normal muscle and reflex exams.  The May 2011 VA examiner found forward flexion to 60 degrees with pain at 60 degrees.  The examiner indicated that the range of motion testing did not additionally limit the Veteran.  The examiner noted no complaints of tenderness or pain on palpation of the spine, and the examiner noted no muscle atrophy, swelling, redness, or inflammation of the spine area.  

In sum, the preponderance of the evidence indicates that a 40 percent rating would not have been warranted for orthopedic manifestations related to the Veteran's lower back disorder under the newer criteria.  As the diagnostic criteria currently in effect does not provide for a more favorable disability rating for the Veteran's low back disability, the Board finds the 40 percent rating already recognized under the older criteria applicable effective October 21, 2004.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

Hence, a rating in excess of 20 percent was unwarranted from January 25, 2001 to October 21, 2004.  However, a 40 percent rating has been warranted since October 21, 2004.  

	Allergic Rhinitis

As indicated earlier, the Veteran has been rated as 0 percent disabled for his allergic rhinitis during the period of appeal commencing on January 25, 2001, except for the period between October 3, 2007 and May 18, 2011, during which time his disorder was rated as 10 percent disabling.  38 C.F.R. § 3.400.  

Allergic rhinitis is rated under DC 6522 of 38 C.F.R. § 4.97.  Under this provision, a 10 percent evaluation is warranted where there are no polyps, but where the allergic rhinitis causes greater than fifty percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for a diagnosis of allergic or vasomotor rhinitis with polyps.  38 C.F.R. 
§ 4.97. 

The evidence of record dated since January 2001 consists of private and VA treatment records dated since 2001, four VA compensation examination reports dated in March 2002, April 2006, October 2007, and May 2011, and the lay statements from the Veteran.    

The March 2002 VA examiner noted that the Veteran had not undergone treatment for his rhinitis since his military service.  He stated that the Veteran did not have symptoms indicative of seasonal allergic rhinitis.  He noted the Veteran's complaints of post-nasal drip, but characterized the symptom "of no clinical significance."  On examination, the examiner noted "the oropharynx looks entirely normal and I see no evidence of post-nasal drip."  In closing, the examiner indicated that allergic rhinitis was "not found."  

A February 2005 treatment note indicated that the Veteran complained of headaches that may be related to "untreated allergic rhinitis."  The Veteran was prescribed with medication.  

The April 2006 VA examiner noted the Veteran's complaints of post-nasal drip, and of sneezing, purulent discharge, itchiness, watery eyes, and clogged ears.  This examiner also noted that the Veteran has had sinusitis (a disorder for which he is separately service connected, and for which he is rated as 0 percent disabled).  On examination, the examiner noted no polyps, a slightly deviated septum, pink turbinates, +1-2 edema, without lesions, masses, crusting, or purulent discharge.  The examiner noted no evidence of chronic sinusitis.  The examiner indicated the remainder of the examination to be within normal limits.  This examiner diagnosed the Veteran with allergic rhinitis.  

The October 2007 VA examiner reported the Veteran's use of steroid nasal spray, antihistamines, and decongestants on a daily basis.  The examiner reviewed the Veteran's complaints of headaches, scratchy throat, dry mouth, post-nasal drip, and nasal congestion.  On examination, the examiner noted no chronic sinusitis, and stated that the Veteran indicated that he had not been "treated with antibiotics in the past two to three years for any type of acute or chronic sinus infections."  The examiner noted a negative history for neoplasms.  She also found no polyps, masses, lesions, septal deviation, scarring, deformity, purulent discharge, or crusting.  But she did note bilateral obstruction between 50 to 60 percent due to boggy 3+ turbinates.  Based on this finding, the RO awarded the Veteran a 10 percent disability evaluation under DC 6522.  

A February 2008 VA treatment record indicates that the Veteran's rhinitis "responds to nasal steroid."  

During his March 2008 hearing, the Veteran testified that he experienced rhinitis symptoms the entire year.  He indicated constant nose discharge and constant post-nasal drip.  He described the various medications used for his symptoms.  

VA treatment records dated between May 2010 and April 2011 indicate complaints of sinus headache on the left, and indicate findings of minimal mucosal thickening in the left frontal recess with small amount of thickening in the floor of the maxillary sinuses.  These records also note the Veteran's slight deviated septum on the left.  A March 2011 record notes a diagnosis of "chronic sinusitis" 

An April 2011 VA operation report indicates that the Veteran underwent a bilateral endoscopic sinus surgery, maxillary antrostomy, ethmoidectomy, and frontal sinusotomy.  The note indicated that the Veteran had been followed by VA clinical personnel for chronic "rhinosinusitis and persistent nasal congestion."  The report indicated that an April 2009 CT scan showed a mild-to-moderate amount of left frontal recess thickening, as well as thickening of the maxillary sinus.  The report noted "left medial orbital wall dehiscence for a previous injury.  Bilateral mucosa was slightly thickened and inflamed."  

The May 2011 VA examiner noted the Veteran's complaints of congestion on the left greater than on the right.  Since his April 2011 surgery, the Veteran stated that he has experienced continued headaches from left frontal sinus pressure, blurred left vision, a decreased sense of smell, bleeding, and crusting.  The examiner noted that the Veteran had been "debrided" by VA treating personnel since his surgery.  The examiner indicated that the Veteran had completed his use of antibiotics, and was then using nasal spray and oral prednisone.  On examination, the examiner noted post-surgical open maxillary antrostomies.  She noted open frontal sinuses and open anterior ethmoid sinuses, but "edematous mucosa" in the frontal recess.  The examiner noted no polyps, and a "wide open" nasal cavity since surgery.  But the examiner did note an ongoing problem with edematous nasal mucosa bilaterally with a septal deviation into the left nasal cavity as well.  The examiner stated that this has caused some narrowing on the left, and some obstruction.  The examiner characterized that obstruction on the left as about 50 percent.  The examiner stated that the right naris is patent.  Based on this report, the RO found that a noncompensable rating was again warranted.     

VA treatment records dated between May and June 2011 reflect the same complaints noted in the May 2011 report, to include headaches.  But these records indicate limited drainage.  And a June 2011 treatment record described the Veteran as "overall much better" with "very infrequent left frontal pressure symptoms."    

This medical and lay evidence indicates that a compensable evaluation was unwarranted under DC 6522 from January 25, 2001 to October 3, 2007.  The evidence prior to October 3, 2007 does not indicate either polyps or significant nasal obstruction.  The VA examination dated October 3, 2007 does note bilateral obstruction in excess of 50 percent, so a 10 percent rating was warranted from then.  But a rating in excess of 10 percent (i.e., 30 percent) was unwarranted because there are no findings of record of polyps.  

The Veteran's disorder was again rated noncompensable beginning May 18, 2011.  This appears to be the proper rating under DC 6522 based on the VA examiner's findings on that date of no polyps, and of nasal obstruction limited to the left side of the Veteran's nose.  

However, a compensable rating is likely warranted here for the Veteran's service-connected sinusitis, even though that issue is not currently on appeal.  Under 38 C.F.R. § 4.96(a), which addresses the rating of coexisting respiratory conditions under 38 C.F.R. § 4.97, it is stated that a single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such an elevation.  The Board finds this provision particularly relevant here given the fact that the Veteran's two separate service-connected respiratory disorders - allergic rhinitis and sinusitis - have been treated in recent years as one diagnosed disorder - rhinosinusitis.  As such, the Board will address the rating criteria addressing sinusitis.  That criteria is found in a general rating formula pertaining to DCs 6510 through 6514 of 38 C.F.R. § 4.97.  Various types of sinusitis are addressed there, and evaluations of 10, 30, and 50 percent are authorized.    

A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

And a 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  

An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

Based on the evidence of record, the Board finds that a 10 percent evaluation should be continued under this formula beyond May 18, 2011.  

The Board recognizes that the record is clear that the Veteran does not experience incapacitating episodes due to his sinusitis.  Moreover, although the record indicates that he was prescribed antibiotics for his sinusitis prior to his April 2011 surgery, the record is clear that he has not undergone "prolonged" antibiotic treatment.  The October 2007 VA examiner noted no antibiotic treatment in the previous three years, and there is no mention of antibiotic treatment prior to and following the April 2011 surgery.  And despite the sinus surgery in April 2011, the record is clear that he has not undergone radical surgery with chronic osteomyelitis.  

The evidence is in equipoise, however, on the issue of whether the Veteran has experienced three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  On the one hand, the bulk of the medical evidence dated since January 2001 does not indicate chronic symptoms such as purulent discharge or crusting, or even pain.  Indeed, the most recent treatment records dated in June 2011 indicate that the Veteran has recovered well with minimal symptoms.  On the other hand, the evidence since May 2011 reflects the Veteran's complaints of headaches and discharge, and of pain associated with symptoms on the left side of his head.  These complaints are reflected in the treatment records, in the reports, and in the Veteran's lay statements of record.  See Layno, supra.  As the Veteran's assertions address observable symptomatology, the Board will apply the doctrine of reasonable doubt and grant an increased rating here.  38 C.F.R. § 3.102.  

However, the Veteran's symptoms do not warrant a 30 percent rating under the general formula for rating sinusitis.  It is well established by the medical evidence of record that the Veteran does not regularly exhibit objective manifestations such as purulent discharge or crusting.  The bulk of the medical evidence addressing the Veteran's rhinitis and sinusitis are negative for these symptoms.  Moreover, the Board notes that in this voluminous claims file, containing hundreds of pages of private and VA medical evidence, the record is largely silent regarding adverse symptomatology related to these two disorders.  

In sum, a noncompensable rating was warranted prior to October 3, 2007 for the Veteran's rhinitis and sinusitis symptoms.  These symptoms did not warrant a rating in excess of 10 percent between October 3, 2007 and May 18, 2011.  But symptoms associated with the Veteran's sinusitis did warrant the continuation of a 10 percent evaluation from May 18, 2011.   


Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such exceptional disability pictures that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the code for the back and respiratory disorders addressed in this decision.  But the Veteran's disorders are not productive of the manifestations that would warrant the higher ratings.  As such, the available schedular evaluations for the service-connected back and respiratory disorders at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 



	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating for the Veteran's lower back disorder is denied prior to October 21, 2004.  

From October 21, 2004, an increased rating of 40 percent is granted for the Veteran's lower back disorder, subject to law and regulations governing payment of monetary benefits.

An increased rating for the Veteran's allergic rhinitis/sinusitis is denied prior to May 18, 2011.     

From May 18, 2011, an increased rating of 10 percent is granted for the Veteran's allergic rhinitis/sinusitis, subject to law and regulations governing payment of monetary benefits.


REMAND

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when unemployability due to disability underlying the claim for increased rating is raised by the record.  See 22 Vet. App. 447 (2009).  In March and November 2011 letters from the Veteran's primary care physician, the Veteran's employability is questioned due to symptoms associated with his lower back disability.  As such, the issue of entitlement to TDIU is raised by the record and the issue is properly before the Board.  The Board is remanding this matter for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to any of the Veteran's service-connected disorders.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159 (2011), must be fully met. 

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected disorders.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  Range of motion studies should be accomplished.  The examiner should indicate whether the Veteran's service-connected disabilities prevent him from securing or maintaining substantially gainful employment.  The report should also reflect that a review of the claims file has been accomplished. 

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


